Citation Nr: 1017539	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than March 23, 2004 
for the award of a 70 percent rating for posttraumatic stress 
disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from December 1968 to 
December 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  
That is, the Veteran expressed disagreement with the 
effective date assigned for a 70 percent rating for PTSD.  

In March 2010, the Veteran and his spouse presented testimony 
at a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The RO denied the Veteran an increased rating for PTSD in 
a March 2000 rating decision.  Although the Veteran submitted 
a Notice of Disagreement (NOD) with that decision, he did not 
perfect an appeal to the Board in a timely fashion.  The 
March 2000 rating decision is therefore final.  

2.  Under the applicable rating criteria, the Veteran did not 
meet the requirements for a higher 70 percent rating for PTSD 
until March 23, 2004.  

3.  The date entitlement arose for a higher 70 percent rating 
for PTSD, March 23, 2004, is later in time than the date of 
receipt of the informal claim for an increased rating, May 
22, 2003.   

4.  It is not factually ascertainable the Veteran met the 
requirements for a higher 70 percent rating for PTSD during 
the one-year period immediately preceding his May 22, 2003 
informal claim for increase.



CONCLUSIONS OF LAW

1.  The March 2000 rating decision that denied an increased 
rating for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 
20.305, 20.1103 (2009).   

2.  The criteria for an effective date earlier than March 23, 
2004 for the award of a 70 percent rating for PTSD are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(p), 3.102, 3.155(a), 3.157, 
3.159, 3.160(c), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded 
VA's duties to notify and assist Veterans in developing their 
claims.  See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  VA is required to inform the 
Veteran of the type of evidence needed to substantiate his 
claim, including apprising him of whose specific 
responsibility - his or VA's, it is for obtaining this 
supporting evidence.  Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).

Here, though, the VCAA arguably has no effect on this 
effective date appeal since it can be argued that resolution 
of this issue is solely one of statutory interpretation such 
that the claim is barred as a matter of law.  Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); Smith v. Gober, 
14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 2002).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 
2004).  

In any event, review of the claims file reveals compliance 
with the VCAA.  The duty to notify was accomplished by way of 
a VCAA letter from the RO to the Veteran dated in March 2007.  
Notably, the March 2007 letter is compliant with the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
The effective date issue on appeal stems from the assignment 
of a 70 percent rating for PTSD in a May 2007 
rating decision.  In this regard, the U.S. Court of Appeals 
for Veterans Claims (Court) has held that an appellant's 
filing of a NOD regarding an effective date, such as the case 
here, does not trigger additional section 5103(a) notice.  
Indeed, the Court has determined that to hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess at 491, 493, 500-501.

The Court, however, more recently clarified its holding in 
Dingess, indicating it was limited to situations where 
service connection was granted and the disability rating and 
effective date assigned prior to the enactment of the VCAA - 
so prior to November 9, 2000.  If, as here, the rating 
decision that granted service connection occurred after that 
date, the Veteran is entitled to pre-decisional notice 
concerning all elements of his claims, including these 
downstream disability rating and effective date elements.  
And if he did not receive this notice, for whatever reason, 
it is VA's obligation to explain why this is not prejudicial 
error, i.e., harmless.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess 
and Dunlap, supra.  In this regard, the Court emphasized its 
previous holding in Dingess that "once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess, 19 Vet. 
App. at 490.  Thereafter, once a NOD has been filed, only the 
notice requirements for rating decisions and Statements of 
the Case (SOCs) described within 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Id.  

Applying the above analysis to the present case, the Board 
concludes that prejudicial error in the timing or content of 
VCAA notice has not been demonstrated for his effective date 
appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency).

In fact, with respect to content, the RO actually provided 
the Veteran with downstream Dingess notice in March 2007 
pertaining to the effective date element of his PTSD claim.  
Further, after the Veteran filed a NOD with regard to an 
earlier effective date for his PTSD, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were 
met by the September 2007 SOC and September 2009 SSOC.  
Specifically, these documents provided the Veteran with a 
summary of the pertinent evidence as to his earlier effective 
date claim, a citation to the pertinent laws and regulations 
governing an earlier effective date, and a summary of the 
reasons and bases for the RO's decision to deny an earlier 
effective date.  The Veteran and his representative have also 
demonstrated actual knowledge of precisely what evidence he 
would need to submit to substantiate his earlier effective 
date appeal.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 
(Fed. Cir. 2007) (notice error not prejudicial when claimant 
has actual knowledge of the evidence needed to substantiate 
claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.)  Consequently, as to notice 
provided for the downstream effective date element of his 
claim, prejudicial error has not been established.       

As to the timing of VCAA notice, the Court and Federal 
Circuit Court have held that VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); 
Pelegrini II, 18 Vet. App. at 120.  In the present case, the 
RO issued the March 2007 VCAA notice prior to the May 2007 
rating decision on appeal.  Thus, there is no timing error.   

As for the duty to assist, the RO has secured the Veteran's 
service treatment records (STRs), relevant VA inpatient and 
outpatient treatment records, Vet Center records, Social 
Security Administration (SSA) records, VA medical 
examinations, and private medical evidence as identified and 
authorized by the Veteran.  The Veteran has submitted 
personal statements, lay statements from others, additional 
VA and private evidence, and hearing testimony.  

At the hearing, the Veteran and his representative identified 
additional outstanding private and VA medical evidence dated 
from 1994 to 1997.  The Board finds that the RO has already 
secured VA and Vet Center treatment records dated from 1995 
to 1999.  However, the Veteran's representative has asserted 
that additional relevant evidence from 1994 and 1995 remains 
outstanding.  See hearing testimony at pages 4-7.  In 
correspondence dated in September 2004 and October 2004, the 
RO explained that in order to secure additional records, the 
Veteran must complete a VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department to Veterans 
Affairs).  In this respect, the Veteran provided 
authorization in October 2004 for D. Doven, a mental health 
counselor, but the Veteran failed to adequately identify the 
precise address of the provider.  In a November 2004 Report 
of Contact, it was noted that the Veteran would call back 
with a correct address for this provider, but no further 
response from the Veteran is noted.  See 38 C.F.R. 
§ 3.159(c)(1)(i) (a claimant must cooperate fully with VA's 
efforts to obtain private records by providing adequate 
information to identify the records).  The VA also received 
negative responses in January and November 2005 Report of 
Contacts for other medical providers identified by the 
Veteran.  In this case, the Board is satisfied the RO has 
made reasonable efforts to obtain these private medical 
records.  38 C.F.R. § 3.159(c).

Although VA is required to assist the Veteran by attempting 
to secure private and VA medical evidence, these records must 
be "relevant" to the claim at issue.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1)-(3).  Here, the Veteran 
indicated that certain private and/or VA medical evidence 
from 1994 and 1995 remains outstanding, and these records are 
arguably "relevant" to the effective date issue on appeal.  
He has not provided specific details as to why they would be 
relevant.  Regardless, VA need not provide assistance when 
there is no reasonable possibility further assistance would 
substantiate the claim.  See 38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(d)(3).  

In the present case, an effective date prior to the final 
March 2000 rating decision that denied the Veteran a higher 
70 rating for his PTSD is not warranted by law.  As such, any 
records dated in 1994 and 1995, even if secured, could not 
provide the Veteran with an earlier effective date.  
Consequently, any outstanding records not currently secured 
could not alter the ultimate disposition of the issue being 
denied.  VA is not required to search for evidence, which 
even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (declining to require 
strict adherence to technical requirements and impose 
additional burdens on VA when there was no benefit flowing to 
the claimant).  As there is no reasonable possibility that 
missing VA and / or private evidence would assist in 
substantiating the effective date issue, any deficiencies of 
VCAA assistance are rendered moot.  38 U.S.C.A. § 5103A(a).  
In short, the Board is therefore satisfied that the RO has 
provided all assistance required by the VCAA.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009).  

Governing Law and Regulations for Effective Dates for 
Increased Ratings

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a). The corresponding VA regulation 
expresses this rule as "date of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase." 38 U.S.C.A. § 5110(a), (b)(2).  If the 
evidence shows that the increase in disability occurred prior 
to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 
(1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 
(1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) If an increase in disability occurs after the 
claim is filed, the date that the increase is 
shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the 
claim by a year or less, the date that the 
increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) If an increase in disability precedes the 
claim by more than a year, the date that the claim 
is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

Harper v. Brown, 10 Vet App 125, 126 (1997).  

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  
Therefore, determining the appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred or was 
"ascertainable".  38 C.F.R. §§ 3.155, 3.400(o)(2) (2009); 
Hazan, 10 Vet. App. at 521.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from a Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 
38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The 
Federal Circuit Court has emphasized that VA has a duty to 
fully and sympathetically develop the Veteran's claim to its 
optimum, which includes determining all potential claims 
raised by the evidence and applying all relevant laws and 
regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1373  
(Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board is required to adjudicate all issues 
reasonably raised by a liberal reading of the appellant's 
substantive appeal, including all documents and oral 
testimony in the record prior to the Board's decision.  See 
Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 
Vet. App. 396 (1994).  But in determining whether an informal 
claim has been made, VA is not required to read the minds of 
the Veteran or his representative.  Cintron v. West, 13 Vet. 
App. 251, 259 (1999).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  See 
38 U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  VA is not required to anticipate any 
potential claim for a particular benefit where no intention 
to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Once a formal compensation claim has been allowed, receipt of 
certain medical evidence will be accepted as an informal 
claim for an increased rating.  38 C.F.R. § 3.157(b).  Such 
evidence includes a report of VA outpatient or hospital 
examination or report of admission to a VA hospital.  38 
C.F.R. § 3.157(b)(1).  When the evidence in question is VA 
medical evidence, the effective date of the claim is the date 
of treatment.  Id.  These provisions apply only when such 
reports relate to examination or treatment of a service-
connected disability or when a claim specifying the benefit 
sought is received within one year from the date of the 
examination, treatment, or admission.  Id.  When medical 
evidence is from a private physician, the effective date of 
the claim will be the date of receipt of such evidence.  38 
C.F.R. § 3.157(b)(2).

Appellate review of a rating decision is initiated by a NOD 
and completed Substantive Appeal after a SOC has been 
furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Failure to perfect an appeal renders a rating decision final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.  A final decision is generally not subject to 
revision on the same factual basis.  38 C.F.R. § 3.104(a).  
Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  

Analysis - Earlier Effective Date 

The Veteran was originally granted service connection for 
PTSD in an April 1996 rating decision.  The Veteran's PTSD 
disorder was rated under 38 C.F.R. § 4.130, Diagnostic Code 
9411(PTSD).  From July 26, 1995, his PTSD was rated as 100 
percent disabling under 38 C.F.R. § 4.29 for temporary 
hospitalization beyond 21 days.  From February 1, 1996, this 
disorder was rated as 30 percent disabling.  From February 
11, 1997, this disorder was rated as 50 percent disabling.  
From March 23, 2004, this disorder was rated as 70 percent 
disabling.  
 
The RO assigned the current March 23, 2004 effective date for 
the 70 percent rating based on VA inpatient records dated 
March 23, 2004 that revealed a significant exacerbation of 
the Veteran's PTSD symptoms requiring inpatient 
hospitalization and treatment, meeting the criteria for a 70 
percent rating.  Since the date of entitlement for the 70 
percent rating (March 23, 2004) was later than the date of 
the increased rating claim (May 22, 2003), the effective date 
was the date of entitlement.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o)(1).

The Veteran seeks an effective date earlier than March 23, 
2004 for his 70 percent rating for his PTSD disorder.  
Specifically, he and his representative assert that the 
effective date for the 70 percent rating should be either 
1997 (based on VA and private medical evidence from that time 
revealing a 70 percent rating) or May 22, 2003 (based on the 
date his most recent increased rating claim was filed).  His 
representative also seems to imply that entitlement to a 70 
percent rating can be considered for the time period prior to 
the final March 2000 rating decision that denied an increased 
rating, on the basis that the decision was not actually final 
because a timely Substantive Appeal was filed.  See November 
2006 statement from Veteran; October 2007 Substantive Appeal; 
October 2007 representative statement; March 2010 hearing 
testimony at pages 4-7, 10-11. 

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130 (2009).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 50 percent rating under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130 (2009).   

Under the current regulations, a higher 70 percent rating is 
in order when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the current regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 31-40 represents "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)."  DSM-IV at 46-47.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

In the present case, the Veteran is not entitled to an 
earlier effective date before March 23, 2004.  In this 
regard, a history of his claim is as follows:  The Veteran 
was originally granted service connection for PTSD in an 
April 1996 rating decision.  Subsequently, in response to an 
increased rating claim, the RO denied the Veteran a 70 
percent rating for PTSD in a June 1997 rating decision.  The 
RO notified the Veteran of that decision and apprised him of 
his procedural and appellate rights, but he did not initiate 
an appeal.  Therefore, that decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (1997).  

The Veteran filed a claim for an increased rating for PTSD in 
October 1999.  In response, the RO denied the Veteran a 70 
percent rating for PTSD in a March 2000 rating decision.  The 
Veteran entered a NOD with the March 2000 decision, and the 
RO issued a SOC on June 18, 2002.  The Veteran then submitted 
additional evidence, such that the RO issued a SSOC on August 
29, 2002.  The Veteran was advised that he had to submit a 
Substantive Appeal (VA Form 9) within 60 days of the SSOC - 
that is, by October 28, 2002.  See 38 C.F.R. § 20.302(b)(2).  
Notwithstanding this advice, the Veteran submitted an 
untimely Substantive Appeal that was received by the RO close 
to 20 days after the deadline on November 19, 2002.  In fact, 
the Veteran's VA Form 9 was untimely even with consideration 
of the 5 days postmark rule.  See 38 C.F.R. § 20.305 (2002).  
Proper completion and filing of a Substantive Appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (2002).  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).

The Court has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a NOD and 
a formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
Substantive Appeal, he or she is statutorily barred from 
appealing the decision of the AOJ  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions 
as to timeliness or adequacy of response shall be determined 
by the Board.

The Veteran and representative argue that Veteran actually 
faxed his VA Form 9 to his representative in a timely fashion 
on October 18, 2002.  His representative in turn asserts that 
he submitted the faxed VA Form 9 to the RO in October 2002 in 
a timely fashion, but the RO did not associate it with the 
claims folder.  See November 2006 Veteran's statement; 
hearing testimony at page 10.  Regardless of these 
assertions, the claims folder is negative for the VA 
receiving a timely Substantive Appeal (VA Form 9) within 60 
days of the August 29, 2002 SSOC.   See 38 C.F.R. 
§ 20.302(b)(2).  

The Board acknowledges that the Court recently held that the 
60-day filing period for a Substantive Appeal in a claim for 
VA benefits is not jurisdictional, and VA may waive any issue 
of timeliness in the filing of a Substantive Appeal, either 
explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 
37, 45 (2009).  But the Percy case involved facts and 
circumstances different from those presented here and, 
therefore, is clearly distinguishable.  That is, in Percy, 
supra, the RO treated the claim as a timely filed Substantive 
Appeal for more than five years.  In Percy, the RO also never 
addressed the issue of timeliness of the Substantive Appeal, 
and the RO already certified the claim in question to the 
Board as if the Veteran had filed a timely Substantive 
Appeal, thereby in effect waiving the timely filing 
requirement under the doctrine of equitable estoppel.  See 
also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (holding 
that, despite the lack of a Substantive Appeal, Board waived 
jurisdictional objections by reviewing the claim); Rowell v. 
Principi, 4 Vet. App. 9, 17- 18 (1993) (holding that the 
Board was not deprived of jurisdiction where the RO treated 
an appeal as timely and did not close the appeal).  But see, 
too, Bowles v. Russell, 551 U.S. 205, 127 S. Ct. 2360 (2007) 
(indicating jurisdictional time periods for taking an appeal 
may not be extended for equitable reasons).  Here, however, 
at no time did the RO mistakenly consider the Veteran as 
having timely appealed the March 2000 rating decision for an 
increased rating for PTSD.  Indeed, to the contrary, the RO 
sent the Veteran additional March 2003 and February 2007 
notices/decisions expressly advising the Veteran that he had 
not filed a timely Substantive Appeal for the earlier 
increased rating claim.  The Veteran was again advised of his 
appellate rights, but he did not appeal either of these 
decisions.  

Thus, while the Board recognizes that the Percy case holds 
that Substantive Appeals "may" be accepted untimely, when 
circumstances warrant, the Board finds no compelling reason 
in this case to accept the Veteran's November 2002 untimely 
Substantive Appeal.  Since his November 2002 Substantive 
Appeal was untimely, the March 2000 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.305, 20.1103 
(2002).   

There is also no statutory authority that would allow VA to 
grant the Veteran an earlier effective date based on his 
assertion he filed his 2002 Substantive Appeal in a timely 
fashion with his representative.  The Veteran's 
representative is not an employee of VA.  See Shields v. 
Brown, 8 Vet. App. 346, 351 (1995) (rejecting appellant's 
argument that she was prevented from filing a timely claim 
because of advice from a local veterans' service office); see 
also Townsend v. Brown, 9 Vet. App. 258, 260 (1996) (finding 
that a Notice of Appeal to the Court was untimely and that it 
was irrelevant that the appellant had relied on advice from a 
local veterans service office regarding the time limit for 
filing a Notice of Appeal).

The RO's March 2000 denial of an increased rating beyond 50 
percent for the Veteran's PTSD represents the last prior 
final adjudication of his increased rating claim.  See Juarez 
v. Peake, 21 Vet. App. 537, 539-40 (2008); Williams v. Peake, 
521 F.3d 1348, 1351 (Fed. Cir. 2008).  See also 38 C.F.R. 
§§ 3.160(c) (defining a "pending claim" as one that "has 
not been finally adjudicated").  Here, the Board has 
determined the March 2000 rating decision to be final.  
Finality determinations contained within that decision or 
within other prior decisions that denied a higher rating for 
his PTSD are final and can only be addressed through a claim 
of CUE as to those decisions.  See 38 U.S.C.A. § 5109A; 38 
C.F.R. § 3.105(a).  For the Board to address such finality 
determinations without a claim of CUE before it would be 
ultra vires.  See Juarez and Williams, supra.  As such, the 
Board cannot consider the provisions of 38 C.F.R. § 3.157(b) 
with regard to VA or private medical evidence dated from 1994 
to 1997 in determining the effective date, since this 
evidence is dated prior to the final March 2000 rating 
decision.  

In order for the Veteran to be awarded an effective date 
based on an earlier claim before March 2000, he or she has to 
show CUE in the prior final denial of the increased rating 
claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  The 
issue of CUE in the final March 2000 rating decision has not 
been raised by the Veteran and is not before the Board at 
this time.  Even a sympathetic reading of the Veteran and his 
representative's various submissions do not indicate that he 
has raised a claim of CUE with the March 2000 rating 
decision.  See Andrews v. Nicholson, 421 F.3d 1278, 1282 
(Fed. Cir. 2005) (citing Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004)) (finding that VA is obligated to 
sympathetically read the filings of a pro se Veteran).

Absent CUE, it follows then that the critical issue in this 
case is whether the Veteran is entitled to an earlier 
effective date after the final March 2000 rating decision but 
before the current March 23, 2004 effective date assigned.  
38 C.F.R. §§ 3.1(p), 3.155(a); LaLonde, 12 Vet. App. at 382.  
After the final March 2000 rating decision that denied the 
Veteran an increased rating beyond 50 percent for his PTSD, 
the Board sees that RO in a latter May 2007 rating decision 
granted the Veteran a higher 70 percent rating for his PTSD.  
This grant was based on additional VA inpatient treatment 
records submitted or obtained after the final March 2000 
rating decision.  Specifically, VA inpatient treatment 
records dated on  March 23, 2004 revealed a significant 
exacerbation of the Veteran's PTSD symptoms requiring 
inpatient hospitalization and treatment, and a lower GAF 
score of 40, meeting the criteria for a 70 percent rating.  

As such, the grant was based on the date of entitlement 
(March 23, 2004).  But the Board must first identify when the 
date of claim was.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2009); Hazan, 10 Vet. App. at 521.  In this regard, the RO 
identified the increased rating claim as a Statement of 
Support of Claim (VA Form 21-4138) received on May 22, 2003.  
The Veteran indicated in this statement he had a claim 
pending and he requested it be expedited due to financial 
hardship.  This document was filed after his earlier pending 
claim was deemed final.  It would clearly constitute a new 
claim for an increased rating.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2).    
But the claims folder reveals no evidence showing that a 70 
percent rating was ascertainable within the one-year period 
before the receipt of the May 22, 2003 claim for increase.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Furthermore, the evidence of record does not reveal an 
earlier date of entitlement for a 70 percent rating after the 
final March 2000 rating decision but before the current March 
23, 2004 effective date assigned.  38 C.F.R. § 3.400(o)(2).  
In making this determination, the Board has reviewed a 
February 2001 lay statement from the Veteran's spouse, an 
April 2001 NOD, statements associated with an October 2003 
formal claim, a November 2003 VA examination; a lay statement 
from a friend dated in December 2003, and a February 2004 VA 
telephone note.  These records overall do not demonstrate the 
criteria for a 70 percent rating for PTSD.  That is, they do 
not demonstrate occupational and social impairment with 
deficiencies in most areas.  38 C.F.R. § 4.130.  These 
records do document symptoms of depression, insomnia, guilt, 
significant social impairment, isolation, no friends, marital 
difficulties, hyper vigilance, and flashbacks.  There are 
also various lay assertions his PTSD was worsening.  But the 
Veteran was still able to maintain employment at that time.  
And the November 2003 VA examiner documented a GAF score of 
52, indicative of only moderate symptoms of impairment.   

Moreover, this lay and medical evidence does not suggest 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
unprovoked irritability with violence; impaired impulse 
control; spatial disorientation; or neglect of personal 
appearance and hygiene.  38 C.F.R. § 4.130.  The Board 
acknowledges that the Veteran did exhibit frequent depression 
and difficulty establishing and maintaining effective 
relationships.  In addition, his spouse reported that the 
Veteran exhibited suicide ideation in a February 2001 
statement, although the Veteran denied suicide ideation to 
the November 2003 examiner.  Regardless, although the 
evidence does not demonstrate that the Veteran has all of the 
symptoms listed for the 50 percent he was assigned prior to 
March 23, 2004, it is not required.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding that the factors 
listed in the rating formula are examples of conditions that 
warrant a particular rating and are used to help 
differentiate between the different evaluation levels).  
Rather, as a whole, the evidence of psychiatric symptoms, 
social detachment, and impact on employment prior to March 
23, 2004 demonstrates the degree of social and occupational 
disability contemplated by the rating criteria for the 50 
percent rating, even though a few of the symptoms of a 70 
percent rating are present.  38 C.F.R. § 4.10.  

Therefore, in this case, the date entitlement first arose for 
a 70 percent rating (March 23, 2004), is clearly later in 
time than the date of receipt of the increased rating claim 
(May 22, 2003).  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. 
§ 3.400(o)(1).  As such, the date of entitlement - March 23, 
2004 is the proper effective date. 

The Court has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran 
has failed to alleged facts which meet the criteria in the 
law or regulations as the effective date of an award for an 
increase in disability compensation will be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  Accordingly, there is no legal basis to assign an 
earlier effective date for the 70 percent rating for PTSD.  
The claim is denied.  


ORDER

An effective date earlier than March 23, 2004 for the award 
of a 70 percent rating for PTSD is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


